Citation Nr: 9903823	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected arthritis of the cervical spine, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from April 1955 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to a disability 
rating in excess of 10 percent for service-connected 
arthritis of the cervical spine.  The RO assigned a 30 
percent disability rating for this condition in a February 
1997 rating decision.

Appellate review of the veteran's claim at this time would be 
premature.  The case was previously before the Board in 
September 1998, when it was remanded to schedule the veteran 
for a personal hearing before a member of the Board at the 
RO.   The requested development has not been adequately 
completed.   See Stegall v. West, 11 Vet. App. 268 (1998) 

On November 25, 1998, the RO sent the veteran a letter 
informing him that there were two types of hearings before a 
Member of the Board at the RO, including video conference 
hearings and in-person hearings.  He was requested to elect 
which type of hearing he preferred.  He was also informed 
that a positive response for a video conference hearing was 
required before this type of hearing would be scheduled, and 
that by accepting this type of hearing he must waive his 
right to an in-person hearing.  The RO requested that the 
veteran respond within 30 days. 

On December 16, 1998, prior to the expiration of 30 days, the 
RO sent the veteran a letter advising him that he had been 
scheduled for a video conference hearing before a Member of 
the Board in January 1999.  The letter specifically informed 
him that he was not required to accept this form of a hearing 
and that if he declined, he would be kept on the schedule for 
a future visit by a Member of the Board.  The veteran did not 
respond, and he did not report for the video conference 
hearing. 

Inasmuch as it does not appear that the veteran has withdrawn 
his original request for a hearing before a member of the 
Board at the RO, and in order to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following action:

Schedule the veteran for an in-person 
hearing before a traveling Member of the 
Board in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995).  The purpose of this REMAND is to accord due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 4 -


